Citation Nr: 1111964	
Decision Date: 03/25/11    Archive Date: 04/06/11

DOCKET NO.  07-25 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1967 to November 1969.

This case comes to the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

An August 2005 rating decision originally denied entitlement to service connection for PTSD because the evidence of record did not include a confirmed diagnosis of PTSD, and the Veteran did not identify any in-service stressful experience.  Shortly before the decision was issued, he returned a PTSD questionnaire in August 2005, indicating that he saw many bodies that were killed during service, and it made him fearful for his own life.  The August 2006 rating decision considered the Veteran's August 2005 statement and denied the claim again because the evidence did not show a confirmed diagnosis of PTSD.  The Veteran disagreed with the August 2006 rating decision.    

The issue has been recharacterized in light of the Court's decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After reviewing the evidence of record, the Board concludes that the case must be remanded to obtain the Veteran's complete service personnel records and to provide the Veteran with a VA examination and opinion to determine whether he has PTSD, or any other psychiatric disorder, that was caused or aggravated by military service.

Service treatment records are entirely silent for any complaints, findings, or treatment for any psychiatric disorder.  In a November 1969 separation report of medical history the Veteran denied any nervous trouble of any sort, frequent trouble sleeping, frequent or terrifying nightmares, depression or excessive worry, or an excessive drinking habit.  Psychiatric findings on examination were reported as normal.

In post-service VA annual physical reports dated from January 2000 to January 2004 the Veteran stated that he was unemployed and stayed home to care for his mother who had severe major depression.  In January 2003 he indicated that he believed he was depressed, but he refused any treatment.  In January 2005 he reported that his mother died in December 2004 and he was planning to work.  In a May 2005 treatment report the Veteran denied having shot a weapon while in Vietnam, denied being shot at, and denied seeing anyone killed.  It was noted that he seemed to have a very poor memory.  In subsequent VA treatment and vocational rehabilitation records he reported drinking heavily in Vietnam, being arrested many times in the 1980s for driving while intoxicated, spending a year in prison, then taking care of his mother and isolating himself since 1988.  He was repeatedly unable to describe any PTSD symptoms such as reexperiencing or a single trauma that would warrant a PTSD diagnosis.  Instead, he was consistently diagnosed with anxiety disorder, and a July 2007 report of an April 2007 psychological evaluation also diagnosed depression.

During the course of this appeal, the United States Court of Appeals for Veterans Claims (the Court) held that the scope of a VA disability claim for PTSD includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In light of the Clemons decision, the issue on appeal is not just limited to the Veteran's purported entitlement to service connection for PTSD, but also includes any other psychiatric disorders that have been diagnosed as well.  The issue on appeal has been recharacterized accordingly.

In a March 2005 VA vocational rehabilitation record he described some in-service experiences that he thinks about, including being involved as the driver in a fuel 

truck roll-over accident, an accidental rifle shot that went off next to him, and experiencing indirect hostile fire that was not directly upon him.  In August 2005 he stated that he saw many bodies that were killed.  In a VA PTSD Clinic intake evaluation dated in June 2007 he reported that a drill instructor sexually assaulted him during basic training.  

Although a February 2007 statement of the case provided information about other evidence that may corroborate his account of in-service personal assault pursuant to 38 C.F.R. § 3.304(f)(4) (2010), the May and June 2006 RO letters did not include this information.  The AMC/RO should provide the Veteran with a corrective VCAA notice letter that is responsive to his claim for PTSD, or another psychiatric disorder, based on military sexual trauma because such evidence may support his claim.

Moreover, effective July 13, 2010, if a stressor claimed by a veteran is related to that veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that a veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of that veteran's service, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  "[F]ear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See 75 Fed. Reg. 39,843 (Jul. 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)).  Accordingly, a VA examination should be scheduled.



While some service personnel records are in the claims file, the complete service personnel file is not.  Such should be requested on remand.

The AMC/RO should also request relevant ongoing VA treatment records since August 2007.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should send a corrective VCAA notice letter to the Veteran describing examples of evidence from sources other than service records that may corroborate his account of in-service personal assault pursuant to 38 C.F.R. § 3.304(f)(4) (2010).

2.  The AMC/RO should contact the NPRC and/or other appropriate sources of service department records, and request the Veteran's complete service personnel records.  All records and/or responses received should be associated with the claims file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard to allow the Veteran the opportunity to obtain and submit those records for VA review.

3.  The AMC/RO should obtain VA mental health treatment records from the VA Medical Center in Albany, New York dated since August 2007.

4.  After the above development has been completed to the extent possible, the Veteran should be scheduled for a VA psychiatric examination to determine the nature of his current psychiatric disability and to obtain an opinion as to whether the Veteran has PTSD, or any other psychiatric disorder, that is related to his military service.  All indicated tests and studies are to be performed.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.

After reviewing the record and examining the Veteran, the examiner is asked to provide the diagnosis for any mental disorders identified, to include stating whether the Veteran meets the diagnostic criteria for PTSD.  Thereafter, the examiner should provide a medical opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current psychiatric disorder had its onset during or is otherwise related to military service.  A medical analysis and rationale must be included with the opinions.

5.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with consideration of all applicable laws and regulations.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


